                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE MIDDLE DISTRICT OF ALABAMA
                          NORTHERN DIVISION

 DAVID EUGENE CLARK,                       )
 Reg. No. 31839-001,                       )
                                           )
              Petitioner,                  )
                                           )
       v.                                  )     CASE NO. 2:19-CV-537-WKW
                                           )               [WO]
 WALTER WOODS,                             )
                                           )
              Respondent.                  )

                                      ORDER

      On August 5, 2019, the Magistrate Judge filed a Recommendation to which

no timely objections have been filed. (Doc. # 2.) Upon an independent review of

the record and the Recommendation, it is ORDERED that the Recommendation is

ADOPTED and that this action is DISMISSED without prejudice. Final judgment

will be entered separately.

      A certificate of appealability will not be issued. For a petitioner to obtain a

certificate of appealability, he must make “a substantial showing of the denial of a

constitutional right.”      28 U.S.C. § 2253(c)(2).     This showing requires that

“reasonable jurists could debate whether (or, for that matter, agree that) the petition

should have been resolved in a different manner or that the issues presented were

adequate to deserve encouragement to proceed further.” Slack v. McDaniel, 529

U.S. 473, 484 (2000) (citation and internal quotation marks omitted). And, where a
petition is denied on procedural grounds, he “must show not only that one or more

of the claims he has raised presents a substantial constitutional issue, but also that

there is a substantial issue about the correctness of the procedural ground on which

the petition was denied.” Gordon v. Sec’y, Dep’t of Corrs., 479 F.3d 1299, 1300

(11th Cir. 2007) (citations omitted). “A ‘substantial question’ about the procedural

ruling means that the correctness of it under the law as it now stands is debatable

among jurists of reason.” Id.

      Because reasonable jurists would not find the denial of Petitioner’s § 2255

motion debatable, a certificate of appealability is DENIED.

      DONE this 4th day of September, 2019.

                                                    /s/ W. Keith Watkins
                                              UNITED STATES DISTRICT JUDGE




                                          2
